—In an action, inter alia, to enjoin the defendant from terminating a contract designating the plaintiff as one of its newspaper delivery agents, the defendant appeals from so much of an order of the Supreme Court, Queens County (Lisa, J.), dated November 15, 1999, as denied its motion for summary judgment dismissing the complaint vand, in effect, to dismiss the complaint for failure to state a cause of action, and the plaintiff White Bay Enterprises, Ltd., cross-appeals from so much of the same order as denied its cross motion for summary judgment.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly found that neither party demonstrated its entitlement to summary judgment (see, Phillips v Kantor & Co., 31 NY2d 307; Zuckerman v City of New York, 49 NY2d 557). In addition, the Supreme Court properly found that the plaintiff stated a cause of action for tortious interference with contractual relationships (see, Lama Holding Co. v Smith Barney, Inc., 88 NY2d 413).
The parties’ remaining claims are without merit. Sullivan, J. P., S. Miller, Altman and Friedmann, JJ., concur.